UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4540



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL BAKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-32)


Submitted:   November 7, 2003                 Decided:   May 26, 2004


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel P. Simpson, V, MONTGOMERY & SIMPSON, L.L.P., Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Charles E. James, Jr., Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Baker was convicted of aiding and abetting the

distribution    of     cocaine   base    in   violation     of    21    U.S.C.

§ 841(b)(1)(C) (2000) and 18 U.S.C. § 2 (2000).              On appeal, he

alleges the evidence was insufficient to support his conviction.

           We find that there is substantial evidence, taking the

view most favorable to the Government, to support the jury’s

verdict.   See United States v. Glasser, 315 U.S. 60, 80 (1942).

Baker’s counsel drew the jury’s attention to a discrepancy in the

descriptions of Baker’s clothing, and we must assume that the jury

resolved this issue in the Government’s favor.            See United States

v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).           Thus, we affirm.

We   dispense   with   oral   argument   because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                  - 2 -